DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment (AFCP 2.0) filed on July 14, 2022. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Duane Minley on July 29, 2022.

The claims have been amended as follows: 

(Currently amended) A computer-implemented method comprising:
integrating a custom ontology and a user ontology index into a semantic search function in which the semantic search function originally used a separate ontology, the semantic search function being configured to perform a semantic search over a corpus enriched with a separate ontology, the custom ontology having been obtained via a user device for use in place of the separate ontology having enriched the corpus, wherein the corpus comprises documents enriched by annotations in which the separate ontology is used to generate the annotations, wherein the user ontology index is configured to index the custom ontology;
generating a mapping of entities and relationships in the custom ontology to entities and relationships in [[and]] the separate ontology; 
executing the semantic search function using the mapping 
generating results from the semantic search of the corpus based on input received by the semantic search function.

(Cancelled)
(Currently amended) The computer-implemented method of claim 1, further comprising indexing the custom ontology to create [[an]] -the user ontology index, wherein the semantic search function uses the user ontology index of the custom ontology to generate suggestions for a user entering the input as a search query.

9. (Currently Amended) A system comprising:
a memory having computer readable instructions; and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
integrating a custom ontology and a user ontology index into a semantic search function in which the semantic search function originally used a separate ontology, the semantic search function being configured to perform a semantic search over a corpus enriched with the separate ontology, the custom ontology having been obtained via a user device for use in place of the separate ontology having enriched the corpus, wherein the corpus comprises documents enriched by annotations in which the separate ontology is used to generate the annotations, wherein the user ontology index is configured to index the custom ontology;
generating a mapping of entities and relationships in the custom ontology to entities and relationships in [[and]] the separate ontology;
executing the semantic search function mapping and the user ontology index to perform the semantic search of the corpus in place of the separate ontology having enriched the corpus; and
generating results from the semantic search of the corpus based on input received by the semantic search function.

13. (Cancelled)

14. (Currently Amended) The system of claim 9, further comprising indexing the custom
ontology to create [[an]] -the user ontology index, wherein the semantic search function uses the user ontology index of the custom ontology to generate suggestions for a user entering the input as a search query.

17. (Currently Amended) A computer program product comprising a computer
readable storage medium having program instructions embodied therewith, the program
instructions executable by a processor to cause the processor to perform operations
comprising:
	integrating a custom ontology and a user ontology index into a semantic search
function in which the semantic search function originally used a separate ontology, the
semantic search function being configured to perform a semantic search over a corpus
enriched with the separate ontology, the custom ontology having been obtained via a user device for use in place of the separate ontology having enriched the corpus, wherein the corpus comprises documents enriched by annotations in which the separate ontology is used to generate the annotations, wherein the user ontology index is configured to index the custom ontology;
	generating a mapping of entities and relationships in the custom ontology to entities and relationships in [[and]] the separate ontology;
	executing the semantic search function using the mapping 
	generating results from the semantic search of the corpus based on input received by the semantic search function.

Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks, filed on July 14, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of the aforenoted claims have been withdrawn. 

Claim Remarks
The term ‘computer readable storage medium’ recited in claims 17-20 is disclosed in the instant specification [para 95] as not to be construed as being transitory signals per se. As such, the claims are eligible in view of 35 USC 101. 

Allowable Subject Matter
Claims 1-4, 6-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the independent claims 1, 9 and 17 in this instance is the inclusion of the features including integrating the custom ontology and a user ontology index into a semantic search function, wherein custom ontology is obtained via a user device for use in place of the separate ontology having enriched the corpus, wherein the corpus comprises documents enriched by annotations in which the separate ontology is used to generate the annotations, wherein the user ontology index is configured to index the custom ontology;
generating a mapping of entities and relationships in the custom ontology to entities and relationships in the separate ontology; 
executing the semantic search function using the mapping and the user ontology index to perform the semantic search of the corpus in place of the separate ontology having enriched the corpus; and
generating results from the semantic search of the corpus based on input received by the semantic search function, in combination with all claimed limitations, which are not taught by the prior art. 

The closest prior art Gardner discloses that documents may be included as concepts within an ontology and that the representation of those documents as concepts may be tracked via an index (reads on: user ontology index) such that the exact concepts contained within a text document that is itself a concept in the ontology can be determined [col. 48, lines 43-52]. Gardner also discloses saving starting concepts, additional concepts and connecting relationships in a database as a custom ontology [col. 10, lines 40-50] and that two or more individual taxonomies are mapped to one or more ontologies after which a single merged taxonomy representing the total knowledge of the individual taxonomies may result [col. 10, line 56 – col. 11, line 2]  However Gardner does not teach the integration of the custom ontology with the index, as claimed. Furthermore, Gardner does not teach a corpus comprising documents enriched by annotations in which the (master) separate ontology is used to generate the annotations, wherein the user ontology index is configured to index the custom ontology; or the generation of the mapping feature pertaining to the custom ontology and the master ontology, that is used to execute the semantic search function as claimed. 
It is for these reasons that the claims define over the prior art. 
 Claims 2-4, 6-8, 10-12, 14-16, 18-20 are also allowed by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167